CONSULTING AGREEMENT


This CONSULTING AGREEMENT is made and entered into this 17th day of July, 2008,
by and between Collective Brands, Inc., 3231 SE Sixth Avenue, Topeka, KS 66607,
a Delaware corporation, and its parent, subsidiaries and affiliated companies
(“Collective”), and Jay A. Lentz (“Consultant”), a resident of Lake Lotawana,
Missouri.


In consideration of the mutual covenants and promises set forth herein, the
parties agree:


1. Term. This Agreement shall commence on August 3, 2008, and shall terminate on
August 2, 2009 (the “Term”). Notwithstanding the foregoing, this Agreement may
be terminated by either party, at any time, upon 30 days written notice.
Collective shall remain obligated to pay Consultant for consulting services
performed under this Agreement prior to the effective date of termination.


2. Services. (a) Consultant agrees that he will, when and as requested by the
Chief Executive Officer of Collective, from time to time during the term of this
Agreement, and at such place or places as Collective may reasonably request,
provide non-employee human resource-related consulting services to Collective as
directed by the Chief Executive Officer of Collective (the “Services”).


(b) Consultant is responsible for securing his own office space, office
equipment, and clerical support services, but visiting office space and
appropriate office equipment will be provided if Consultant is meeting with
individuals at Collective Brands/Collective Licensing/Stride Rite offices.
Consultant may arrange the time and manner of performance of the consulting
services and will not be expected to maintain a schedule of duties or
assignments except as needed to meet deadlines established by Collective.
Collective shall specify milestones, meeting and conference schedules, and due
date for deliverables as necessary.


3. Fee. (a) Collective agrees to pay Consultant (i) a monthly retainer of
$6,000.00 for Services rendered of up to two days per month for the first six
months of the Agreement; and (ii) a monthly retainer of $3,000.00 for Services
rendered of up to one day per month for the last six months of the Agreement,
payable on the 15th of each month. If Consultant has received pre-approval from
the Chief Executive Officer of Collective to perform Services in excess of the
monthly maximum requirements, Collective will pay Consultant at the daily rate
of $3,000 for such Services. Provided, however, the scope and deliverables for
any special projects will be negotiated by Consultant and the Chief Executive
Officer of Collective. These payments will not be subject to any payroll taxes
or deductions, income withholding taxes, social security taxes, or any other
taxes that are customarily deducted from wages. Consultant will be provided an
IRS Form 1099 reflecting such payments.

 
 

--------------------------------------------------------------------------------

 

(b) Each payment hereunder shall be considered a separate payment for purposes
of Code Section 409A. It is anticipated that, effective August 2, 2008, the
level of Services performed by Consultant will not exceed 20% of the average
level of services performed by Consultant for Collective over the 36-month
period ending August 2, 2008. Accordingly, Consultant will experience a
separation from service on August 2, 2008, under the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended.


4. Invoices. Consultant shall furnish Collective with invoices on a monthly
basis for any Services performed in the preceding month in excess of the
retainer. Collective will also reimburse Consultant for all reasonable and
necessary travel related expenses incurred during the course of providing the
Services, including mileage, overnight travel, lodging, meals, long distance
telephone calls, or other related expenses in accordance with Collective’
reimbursement policies in effect during the Term of this Agreement. Consultant
shall furnish Collective with an itemized invoice for Services performed during
each month of this Agreement in excess of the retainer, and for any expenses
incurred, which will be paid no later than 30 days after receipt of the invoice
by Collective. Each invoice will set forth in reasonable detail the Services
performed and days on which such Services were performed and the related
expenses. Collective may, without breach of this Agreement, withhold payment of
any particular invoice item that it disputes reasonably and in good faith,
conditional upon Collective providing to Consultant, by the due date of the
invoice or promptly thereafter, written notification of the amount in dispute
including sufficient detail to describe the nature and particulars of the
dispute. The parties shall diligently and in good faith attempt to resolve the
dispute.


5. Relationship Between the Parties. (a) Consultant is engaged by Collective
only for the purpose and to the extent set forth in this Agreement and his
relationship shall at all times be a consultant rather than a co-venturer,
partner, agent, or employee of Collective. Consultant is responsible for the
payment of all federal, state and local income/earnings taxes on all sums paid
to him by Collective and understands that Collective is not obligated to provide
workers’ compensation insurance coverage nor make social security or
unemployment compensation contributions on his behalf. Further, Consultant is
not entitled to participate in any plan, arrangement or distribution of any
stock, bonus, profit sharing, group medical coverage, group life insurance
coverage, long or short term disability arrangements, or any other benefits
provided to employees of Collective as a result of this Agreement. Consultant
shall have the sole responsibility for reporting and remitting all taxes due to
any authority as a result of any fee or other related cost paid by Consultant
under this Agreement and shall indemnify and hold Collective harmless from any
breach of his obligation under this sentence.


(b) It is agreed and understood that nothing in this Paragraph 5 or elsewhere in
this Agreement shall be deemed or construed to create or continue an
employer-employee relationship between Consultant and Collective, it being
agreed that such relationship between Jay A. Lentz and Collective terminated on
August 2, 2008.

 
2 of 5

--------------------------------------------------------------------------------

 

6. Confidential Information. Collective will communicate information to
Consultant of a highly privileged, confidential and/or proprietary nature,
including information obtained by Collective from third parties. This includes,
but is not limited to, documents and information regarding Collective’s methods
of operation; suppliers and agents; pricing; costs; sales and expenses; profit
margins; financial statements or other financial information; marketing plans
and strategies; seasonal plans, goals, objectives and projections; product
lines; information regarding past, present, or future business or prospects;
salary, staffing, training and employment information (including information
about the performance of executives of Collective); or any technical information
not of a published nature relating to how Collective does business. Consultant
agrees not to use, directly or indirectly, any such confidential information to
the detriment of Collective, or for his benefit (or the benefit of any third
party), and will not make any oral or written disclosure thereof, except as
specifically authorized in writing by Collective. Upon termination of this
Agreement, Consultant shall return all Collective documents, records, and
confidential information, in whatever form, to Collective and shall not retain
copies or other records thereof. Consultant shall also obtain Collective’s
consent to use its names, trademarks, tradenames, and other intellectual
property identified with Collective.
 
7. Collective as Exclusive Owner of Work Product. Consultant agrees that
Collective will be the exclusive owner of all works conceived or produced by
Consultant pursuant to this Agreement, including that Collective will be the
exclusive owner of all copyrights and other intellectual property rights in or
based upon such works. With regard to such copyrightable works, Consultant
agrees that Collective will be the “person for whom the work is prepared” and
that Collective will be the exclusive work-for-hire author under the copyright
laws of the United States. In addition, Consultant agrees to and hereby assigns
exclusively to Collective such works, copyrights, and other intellectual
property rights. This provision will survive the termination, cancellation, or
expiration of this Agreement.
 
8. Agency Relationship. Consultant acknowledges that no agency relationship is
created by this Agreement and that he shall have no authority to act on behalf
of Collective or to bind Collective, or its parent, subsidiaries or affiliates,
to any agreement, contract, or cause of action. Consultant shall not represent
directly or indirectly that he is an agent or legal representative of Collective
or incur any liabilities or obligations in the name of or on its behalf, except
as specifically authorized in writing by Collective.
 
9. Indemnification. Consultant agrees to indemnify, defend, and hold Collective
harmless from and against any and all claims, demands, suits, losses, damages,
judgments, costs, and attorney fees in connection with defending against any
claim arising out of Consultant’s acts or omissions which occur in the course of
Consultant’s performance under this Agreement.
 
10. Amendment, Breach and Waiver. This Agreement may not be changed, amended, or
modified in any manner except by an instrument in writing signed by both of the
parties hereto. The failure of either party to enforce at any time any of the
provisions of this Agreement shall not be construed as a waiver of any such
provision, or of the right to such party thereafter to enforce each and every
such provision in the event of a subsequent breach.
 

 
3 of 5

--------------------------------------------------------------------------------

 

11. Remedies. Consultant acknowledges and agrees that the restrictions in this
Agreement on Consultant are reasonable in order to protect Collective’s
expectations and rights under this Agreement and to provide Collective with the
protections that Collective needs to, among other things, safeguard its
confidential information. Consultant agrees that any breach of this Agreement by
Consultant will cause immediate irreparable injury to Collective, for which an
award of damages alone may be inadequate. Therefore, Collective shall be
entitled, in addition to any other right or remedy it may have, to an injunction
restraining Consultant from any violation or other threatened violation of this
Agreement. In the event that Collective is successful in any action related to
enforcement of this Agreement, Consultant agrees to pay the reasonable attorneys
fees and costs as calculated by the Court.


12. Employer I.D. Number. Consultant shall provide Collective with his Employer
Identification Number to allow Collective to provide an IRS Form 1099 at the end
of each calendar year during the Term of this Agreement which sets forth all the
payments made to Consultant pursuant to this Agreement.
 
13. Entire Agreement. This Agreement contains the entire understanding of the
parties respecting the consulting services contemplated herein. However, this
Agreement does not supercede the post-termination obligations under Paragraphs 4
through 6 of the Employment Agreement dated July 16, 2007, the terms and
obligations of which remain in full force and effect.
 
14. Severability. The invalidity or unenforceability of any provision, or
portion of this Agreement shall not affect the remainder of that provision or
any other provision thereof.
 
15. Successors and Assigns. This Agreement and the rights hereunder shall be
freely assignable by Collective. This Agreement shall inure to the benefit of,
and be binding upon, any entity which shall succeed to Collective’s business.
Being a contract for personal services, neither this Agreement nor any rights
hereunder shall be assigned by Consultant. Provided, however, this Agreement may
be assigned by Consultant to a limited liability company or similar entity owned
solely by Consultant.
 
16. Choice of Law; Venue. This Agreement and any questions regarding the
validity, interpretation, or performance shall be governed by, and construed in
accordance with, the laws of the State of Kansas. Collective and Consultant
agree that any action to enforce any provision of this Agreement shall be filed
and litigated exclusively in any state or federal court located in the City of
Topeka, Kansas, or in Shawnee County, Kansas.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 
4 of 5

--------------------------------------------------------------------------------

 


COLLECTIVE BRANDS, INC.
   
By:
/s/ Matthew E. Rubel
   
Title:
Chairman, Chief Executive Officer and President
   
/s/ Jay A. Lentz
Consultant



 
5 of 5

--------------------------------------------------------------------------------

 